MARY'S OPINION HEADING                                           



 NO. 12-03-00295-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT

 
TYLER, TEXAS

 
KHABIIR ABDUL-MALIK
A/K/A CYRUS KING,§
	APPEAL FROM THE 349TH
APPELLANT

§
	JUDICIAL DISTRICT COURT OF


BRYAN BARKER,§
	ANDERSON COUNTY, TEXAS
APPELLEE




MEMORANDUM OPINION
	This pro se in forma pauperis appeal is being dismissed for failure to comply with the Texas
Rules of Appellate Procedure.  Tex. R. App. P. 42.3(c).  The judgment in the instant case was signed
on August 21, 2003.  Thereafter, on September 8, 2003, Appellant filed a notice of appeal which
failed to contain the information required by Rule 25.1(e), i.e., a certificate of service showing
service on all parties to the trial court's judgment.  
	On September 9, 2002, Appellant was notified pursuant to Tex. R. App. P. 37.1 that the
notice of appeal was defective for failure to comply with Rule 25.1(e).  He was further notified that
unless he filed an amended notice of appeal on or before October 9, 2003, the appeal would be
referred to the court for dismissal.  Tex. R. App. P. 42.3.   
	On September 22, 2003, Appellant filed an amended notice of appeal, but did not correct the
defect.  Since Appellant has failed to correct his defective notice of appeal after notice, the appeal
is dismissed for failure to comply with the Texas Rules of Appellate Procedure.  Tex. R. App. P.
42.3(c).
Opinion delivered September 24, 2003.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.



(DO NOT PUBLISH)